DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (US PG PUB 2016/0171727) in view of Samadani et al (US PG PUB 2008/0134094).
Regarding Claim 1, Bouchard et al teaches a medical image diagnostic apparatus (denoising system 100 for use in medical imaging; Figs 1, 2A, 2B and ¶ [0027], [0036]-[0049]) comprising processing circuitry (input/output (I/O) circuitry 140) that inputs data corresponding to a medical image (input data vectors 210) or data corresponding to an intermediate image (input data vectors 210’) to a learned model (multiple layer perceptron (MLP) 220 within a multi-copy multilayer perceptrons (MCMLP) 200), wherein the learned model is functioned to generate denoise image data (MCMLP output 280), in which noise of the medical image (input vectors 210) or noise of the intermediate image is reduced (MCMLP output from medical image input vectors 210 and 210’ has reduced noise), based on the medical image generated (output 230 and 230’) based on data collected with respect to a subject or the intermediate image at a front stage for generating the medical image (stage 1), and generates a denoise image from the denoise image data (MCMLP output 280) in which the noise of the medical image or the noise of the intermediate image is reduced (denoised data is used to produce a denoised image).
Bouchard et al does not teach a noise correlation map wherein the noise correlation map is a noise image correlated with a spatial distribution of noise amount in the image and the noise correlation map correlated with the noise included in the image or the intermediate image.
Samadani et al is analogous art pertinent to the problem solved in this application including a noise correlation map (noise model 88; Figs 9, 10 and ¶ [0054]-[0060]) wherein the noise correlation map is a noise image (input image noise model 84) correlated with a spatial distribution of noise amount in the image (noise model 88 estimates variance and spatial covariance of noise from the input image 22 via the input image noise model 84) and the noise correlation map correlated with the noise included in the image or the intermediate image (the noise model 88 and the base image 94 of input image 22 are combined into a compositing module 20 to create output image 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Bouchard et al with Samadani et al including use of a noise correlation map wherein the noise correlation map is a noise image correlated with a spatial distribution of noise amount in the image and the noise correlation map correlated with the noise included in the image or the intermediate image. By using a noise correlation map spatial covariance of noise from the input image 22 via the input image noise model 84 can be identified and reduced to improve the visual representation in the output image, as recognized by Samadani et al (¶ [0027]).
multiple layer perceptron 220 is a neural network; Figs 1, 2A, 2B and ¶ [0005], [0027], [0036]-[0049]), and the processing circuitry (input/output (I/O) circuitry 140) inputs the medical image or the intermediate image (input data vectors 210 or 210’ that corresponds to a medical image) to an input layer in the neural network (stage one of the multiple layer perceptron 220), and inputs to at least one of a plurality of intermediate layers in the neural network (n-stages MLPs) and Samadani et al teaches a noise correlation map (noise model 88; Figs 9, 10 and ¶ [0054]-[0060]). 
Regarding Claim 6, Bouchard et al in combination with Samadani et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and Bouchard et al teaches wherein the processing circuitry (input/output (I/O) circuitry 140; Figs 1, 2A, 2B and ¶ [0005], [0027], [0036]-[0049]) inputs the medical image or the intermediate image (input data vectors 210 or 210’ that corresponds to a medical image) to a second learned model (stage 2 of the multiple layer perceptron 220), and Samadani et al teaches to generate the noise correlation map based on the image or the intermediate image (noise model 88 is generated from the input image noise model 84; Figs 9, 10 and ¶ [0054]-[0060] based on the input image 22), and generates the noise correlation map (noise model 88).

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (US PG PUB 2016/0171727) in view of Samadani et al (US PG PUB 2008/0134094) and in further view of Kaditz et al (US PG Publication 2017/0007148).
Regarding claim 2, Bouchard et al in combination with Samadani et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and Bouchard et al further teaches wherein the data is magnetic resonance data (MRI data; ¶ [0027]), the medical image is a magnetic resonance image (image derived from MRI data; ¶ [0027]), and the intermediate image is a complex number image (multi-dimensional data; ¶ [0027], Claim 5) and Samadani et al teaches a noise correlation map (noise model 88; Figs 9, 10 and ¶ [0054]-[0060]).
Bouchard et al in combination with Samadani et al does not teach that the noise correlation map corresponds to a map generated by using at least one of a sensitivity map that indicates spatial sensitivity of an RF coil related to collecting the magnetic resonance data, a g map that indicates distribution of a g-factor calculated based on the magnetic resonance data, a static magnetic field inhomogeneity map showing inhomogeneity of a static magnetic field, a gradient magnetic field inhomogeneity map showing inhomogeneity of a gradient magnetic field, and a density map that corresponds to density of data in a k-space, or at least two among the sensitivity map, the g map, the static magnetic field inhomogeneity map, the gradient magnetic field inhomogeneity map, and the density map. 
Kaditz et al is an analogous art pertinent to the problem to be solved in this application including a map generated by using at least one of a sensitivity map that indicates spatial sensitivity of an RF coil related to collecting the magnetic resonance data, a g map that indicates distribution of a g-factor calculated based on the magnetic resonance data, a static magnetic field inhomogeneity map showing inhomogeneity of a static magnetic field, a gradient magnetic field inhomogeneity map showing inhomogeneity of a gradient magnetic field, and a density map that corresponds to density of data in a k-space, or at least two among the sensitivity map, the g map, the static magnetic field inhomogeneity map, the gradient magnetic field inhomogeneity map, and the density map (MR scanner 110 has a magnetic field produced by the RF coil to collect magnetic resonance data that indicates spatial variance; Figs 2, 3 and ¶ [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouchard et al and Samadani et al to incorporate the teachings of Kaditz et al to use a sensitivity map that indicates spatial sensitivity of an RF coil related to collecting the magnetic resonance data. By using spatial sensitivity mapping the accuracy of the MRI scan including the signal-to-noise ratio and time scanning is improved, as recognized by Kaditz et al (¶ [0038]).
Regarding Claim 4, Bouchard et al in combination with Samadani et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and Bouchard et al further teaches wherein the learned model is a neural network (multiple layer perceptron 220 is a neural network; Figs 1, 2A, 2B and ¶ [0005], [0027], [0036]-[0049]), and the processing circuitry (input/output (I/O) circuitry 140) inputs the medical image or the intermediate image (input data vectors 210 or 210’ that corresponds to a medical image) to an input layer in the neural network (multiple layer perceptron 220) and Samadani et al teaches a noise correlation map (noise model 88; Figs 9, 10 and ¶ [0054]-[0060]). 
Bouchard et al in combination with Samadani et al does not teach to input the medical image or the intermediate image to different channels. 
Kaditz teaches to input the medical image or the intermediate image to different channels (N-channel scanning and therefore N-channel images is created for input; ¶ [0104]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (US PG PUB 2016/0171727) in view of Samadani et al (US PG PUB 2008/0134094) and in further view of Wang et al (WO 2017/223560) and Hirokawa et al (US PG PUB 2010/0322375).
Regarding claim 3, Bouchard et al in combination with Samadani et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and Bouchard et al further teaches wherein the data is projection data (projection data from the imaging system can be used as input to the MCMLP; ¶ [0101]), and the medical image is an x-ray computed tomography imaging image (input image can be produced from computed tomography; ¶ [0027]), and Samadani et al teaches a noise correlation map (noise model 88; Figs 9, 10 and ¶ [0054]-[0060]).
Bouchard et al in combination with Samadani et al does not teach the intermediate image is a sinogram based on the projection data, and the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map.
Wang et al is an analogous art pertinent to the problem to be solved in this application including enhanced medical images reconstruction and teaches a biomedical tomographic imaging reconstruction system and method using a convolution neural network, wherein the data is projection data (projection image, Fig 10 and pg3, ln3-11 and pg7, ln27 – pg4, ln3), and the intermediate image is a sinogram (improved sinogram, Fig 9 and pg2, ln27-pg3, ln2 and pg15, ln20-24), based on the projection data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouchard et al and Samadani et al to incorporate the teachings of Wang et al to use projection data and a sinogram intermediate image based on the projection data to generate a denoised image for an x-ray computed tomography image. By using projection data and a sinogram intermediate image for computed tomography analytic reconstruction can be achieved even from noisy data, as recognized by Wang et al (pg8, ln28 – pg 9, ln14).
Bouchard et al in combination with Samadani et al and Wang et al does not teach the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map.
Hirokawa et al is an analogous art pertinent to the problem to be solved in this application including the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map (the reference re-projection image is created based on a  calculated approximate transmission length of the object from a cross-section of the object, created from an X-ray CT apparatus 1; Fig 5 and ¶ [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouchard et al and Samadani et al to incorporate the teachings of Hirokawa et al including a noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map. By using a transmission length reconstruction image that is reconstructed by using the transmission length map a high-precision analysis can be performed with use of the image, as recognized by Hirokawa et al (¶ [0011]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al (US PG Publication 2018/0144465) provides an apparatus and method for monitoring and improving medical imaging using a deep learning network and multi-level image reconstruction. 
Sharma et al (US PG Publication 2017/0032222) provides an apparatus and method for training a convolutional neural network to apply a plurality of image iterations of multiple parameters to obtain an enhanced output image. 
Ji et al (US PG Publication 2016/0358314) is an apparatus and method for enhancing images with high cross-frame variation by reducing noise and motion biases in localized regions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667 

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667